UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7343


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEANNIE LARGENT COSBY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00033-MR-DLH-3)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Jeannie Largent Cosby, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Jeannie Largent Cosby seeks to appeal the district court’s

order    denying       and     dismissing          her    self-styled              “Motion       Under

28 U.S.C. Section 5555, Amendment 794 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody.”

        With respect to the portion of the court’s order denying

Cosby’s effort to receive a sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2012) based on Amendment 794 to the Sentencing

Guidelines, we have reviewed the record and find no reversible

error.        Accordingly,         we     affirm    this        portion       of    the    district

court’s       order   for    the     reasons       it     stated.         United       States       v.

Cosby, No. 1:07-cr-00033-MR-DLH-3 (W.D.N.C. Aug. 22, 2016).

        The    portion       of     the    district        court’s        order        construing

Cosby’s motion as seeking relief under 28 U.S.C. § 2255 (2012)

and    dismissing      such       request     for    relief        as    successive          is    not

appealable       unless        a     circuit        justice        or     judge           issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability             will     not     issue       absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,       a    prisoner        satisfies       this       standard       by

demonstrating         that        reasonable       jurists        would        find       that     the

district       court’s      assessment       of     the     constitutional             claims       is

debatable       or    wrong.        Slack     v.     McDaniel,          529 U.S. 473,     484

                                               2
(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is   debatable,   and     that       the   motion    states   a   debatable

claim of the denial of a constitutional right.                   Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Cosby has not made the requisite showing.                    Accordingly, we deny

a certificate of appealability and dismiss the appeal in part.

We   dispense   with   oral   argument         because    the   facts      and   legal

contentions     are   adequately    presented        in   the   materials        before

this court and argument would not aid the decisional process.



                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          3